DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.
Response to Arguments
Applicant’s arguments, see pages 8-11, filed 2/16/2021, with respect to the rejection(s) of claim(s) 1-7, 9-10, 17, and 21-30 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Okubo et al. in view of Laherty et al. in further view of DeJonge et al. and in further view of Lunn et al. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 5-6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo et al. (U.S. Patent Publication Number 2012/0271477) in view of Laherty et al. (U.S. Patent Publication Number 2016/0036268) in further view of DeJonge et al. (U.S. Patent Publication Number 2018/0027630) and in further view of Lunn et al. (U.S. Patent Number 9,214,834).
Regarding Claim 1:
Okubo et al. discloses a lighting system (Fig.’s 1 and 4, LED light sources 154 and 154’ and their related discussion), comprising: one or more light sources configured to receive power over one or more Ethernet cables (Fig.’s 1 and 4, LED light sources 154 and 154’ receiving power via PoE Ethernet cables 122, and their related discussion; see, for example, paragraphs 0064-0071 which disclose the LED arrays receiving power and data via PoE Ethernet cables 122); a battery pack comprising an energy storage medium, the battery pack configured to provide power to the one or more light sources over the one or more Ethernet cables (Fig.’s 1 and 4, battery/energy storage 135 and its related discussion; see, for example, paragraphs 0065, 0081, etc. which disclose the rechargeable battery 135 may supply power when available power is insufficient, such as during a power shortage, power failure, during emergencies, etc.; said power being delivered via the battery 135 to the LED light sources 154 and 154’ via the PoE Ethernet cables 122); and an output control circuit coupled between the battery pack and the one or more light sources via the one or more Ethernet cables, the output (Fig.’s 1 and 4, PILs 152 comprising controller 426 and LED lighting driver/controller 450 connected between the LED light sources 154 and 154’ and the battery/energy storage 135, and their related discussion; see, for example, paragraphs 0068, 0092-0094, etc. which disclose the LED drivers 450 working in conjunction with controller 426 of the PILs 152 so as to control the voltage/power delivered to the LEDs 154/154’ so as to turn on, turn off, and otherwise control the LEDs; said PILs 152 connected via PoE Ethernet cables 122 to the battery 135 which may be implemented within PoE switch 120, as well as LED light sources 154 and 154’ as shown). While Okubo goes on to teach a Power over Ethernet (PoE) switch (Fig. 1, PoE switch 120 and its related discussion; see, for example, paragraph 0064) as well as the capabilities of placing the battery pack in a variety of locations, in an attempt to expedite prosecution (emphasis added), Okubo fails to explicitly teach wherein the battery pack is coupled between the output control circuit and a Power over Ethernet (PoE) switch.
However, Laherty et al., which is similarly directed towards a lighting system, discloses one or more light sources configured to receive power over one or more Ethernet cables (Fig. 1, LED light emitters 18(1) and 18(2) receiving power via the PoE interface 11 and battery 15, and their related discussion); a battery pack comprising an energy storage medium, the battery pack configured to provide power to the one or more light sources (Fig.’s 1 and 3, battery 15 with battery controller/charger 14, step 106, and their related discussion; see, for example, paragraphs 0027-0028 which disclose an instance in which power is interrupted and the battery is used to supply power to the LED light emitters); and an output control circuit (Fig.’s 1 and 3, LED drivers 16, and their related discussion; see, for example, paragraphs 0024, 0027-0028, etc. which disclose control over supplied power from the battery 15 as well as the light settings), wherein the battery pack is coupled between the output control circuit and a Power over Ethernet (PoE) switch (Fig. 1, battery 15 is coupled between LED drivers 16 and PoE switch 34, and their related discussion; battery 15 which is implemented within the light fixture 10(1) is shown as being coupled between the output control circuit, shown in the form of LED drivers 16, and PoE switch 34 apart of the lighting control system 30(1) for example). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Okubo to place a battery between a PoE switch and an output control circuit, as taught within Laherty, so as to provide a way to facilitate and potentially enhance charging/recharging of the battery pack with power delivered via the PoE switch, and yet still be capable of providing said power via the battery pack to the light sources of the system in an instance, for example, in which power may be interrupted, such as during an emergency, power shortage, power failure, etc. Furthermore, the Examiner would like to note that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Okubo to place the battery pack between the PoE switch and output control circuit as claimed, since it has been held that rearranging parts of a prior art structure involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this instance, the rearrangement of the battery pack in relation to the PoE switch and output control circuit is believed to fall well 
However, DeJonge et al. discloses an output control circuit, the output control circuit including a feedback circuit, wherein the feedback circuit is configured to determine a load power consumption requirement for the one or more light sources (Fig.’s 1-2, accessory module, such as module 214 configured to provide feedback information to panel control circuit 104 of the lighting panel 102, and their related discussion; see, for example, paragraph 0025 which discloses an accessory module located at an electrical load, i.e. a lighting device such as an LED, may communicate to the panel control circuit 104, indicating its power requirements, such as an amount of power needed), wherein the output control circuit is configured to control power delivered by the battery pack based at least in part on the load power consumption requirement so that the operational life of the battery pack can exceed a minimum threshold time period during a power outage condition (Fig.’s 1-2, panel control circuit 104 of the light panel 102, and its related discussion; see, for example, paragraphs 0025, 0027, 0030, 0037, 0044, 0048, etc. which disclose the panel control circuit 104 receiving the required feedback information from an associated accessory module, and in response controlling the operation of the power supplies, including battery bank feed 133, so as to provide the necessary power even in instances in which there has been a power failure, or in an emergency situation in general; i.e. the panel control circuit 104, based on the received feedback information indicating a power requirement of an attached load, such as an LED, is configured to provide operational power from the battery bank associated with the battery bank feed 133 in a manner such that the battery bank will be capable of use during an emergency situation, such as a power failure or outage). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting system of Modified Okubo to provide a feedback circuit, as taught by DeJonge, in order to gain the advantage of tailoring the power requirements according to loads to prevent overcharging/undercharging and damaging the loads. While Modified Okubo teaches a system in which the output control circuit is configured to control power to the one or more light sources (see, for example, Okubo paragraph 0092, Laherty paragraph 0043, etc.), Modified Okubo fails to teach wherein the output control circuit is configured to decrease the power to a first light of the one or more light sources during the power outage condition and increase the power to a second light of the one or more light sources during the power outage condition.
However, Lunn et al. discloses a lighting system, comprising: one or more light sources (Fig. 3, lighting load 214 and emergency lighting load 216, and their related discussion); an output control circuit (Fig. 3, emergency controller 202 and its related discussion), and wherein the output control circuit is configured to decrease the power to a first light of the one or more light sources during the power outage condition and increase the power to a second light of the one or more light sources during the power outage condition (Fig. 3, lighting load 214 seen as the first light, emergency lighting load 216 seen as the second light, emergency controller 202, and their related discussion; see, for example, Col. 9, line 65- Col. 11, line 17 which discloses the emergency controller 202 with power controller 302, responsive to a power outage, controlling relays 306 so as to decrease the power output to first lights 214 as well as adjusting the power delivered to emergency lighting 216 so as to change to full brightness). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Okubo to decrease power to a first light while increasing power to a second light, as taught within Lunn so as to provide a way to ensure enough power will be directed to a set of emergency lights so as to allow the emergency lights, which become a priority load during a potential emergency or outage, to continue operations in a desired manner for an extended period of time.
Regarding Claim 3:
Modified Okubo teaches the limitations of the preceding claim 1. Modified Okubo, in further view of DeJonge, discloses wherein the output control circuit comprises a current control circuit configured to control an output current provided to the light source (Fig.’s 1-2, load regulation circuit 230 of accessory module 214, and its related discussion; see, for example, paragraph 0058 which discloses the load regulation circuit 230 is configured to adjust the magnitude of a load current conducted through the load, i.e. LED 150).
Regarding Claim 5:
Modified Okubo teaches the limitations of the preceding claim 1. Modified Okubo, in further view of Okubo, discloses wherein the output control circuit comprises a microcontroller configured to control delivery of power to the light source (Fig.’s 1 and 4, controller 426 with LED lighting driver/controller 450, and their related discussion; see, for example, paragraph 0092); and wherein the microcontroller is configured to control delivery of power to the first (Fig.’s 1 and 4, controller 426 with LED lighting driver/controller 450 capable of controlling LED lighting 154 to turn on or off, as well as to separately control LED lighting 154’, for example, as shown via the individual control lines from the LED lighting driver/controller 450 to the various LED sources, and their related discussion; see, for example, paragraphs 0090-0094).
Regarding Claim 6:
Modified Okubo teaches the limitations of the preceding claim 1. Modified Okubo, in further view of Lunn, discloses wherein at least one light source comprises an emergency light source (Fig. 3, emergency lighting load 216 seen as the second light, emergency controller 202, and its related discussion; see, for example, Col. 9, line 65- Col. 11, line 17. See also Okubo: Fig.’s 1 and 4, LED lighting 154 and 154’, and their related discussion; see, for example, paragraphs 0065, 0081, etc. which disclose the rechargeable battery 135 may supply power when available power is insufficient, such as during a power shortage, power failure, during emergencies, etc.; see also Laherty: paragraphs 0027-0028 which disclose an instance in which power is interrupted and the battery is used to supply power to the LED light emitters).
Regarding Claim 10:
Modified Okubo teaches the limitations of the preceding claim 1. Modified Okubo, in further view of Okubo, discloses a powered device configured to provide power to one or more light sources (Fig.’s 1 and 4, PoE switch 120 powered by line 130 and for providing power to LED lighting 154 and 154’, and their related discussion), wherein the powered device is further configured to receive one or more control signals from a local control device (Fig. 1, IP-LED control server 110 and its related discussion; see, for example, paragraphs 0067-0069 which discloses the control server in proximity to the PoE switch 120).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo et al. (U.S. Patent Publication Number 2012/0271477) in view of Laherty et al. (U.S. Patent Publication Number 2016/0036268) in view of DeJonge et al. (U.S. Patent Publication Number 2018/0027630) in view of Lunn et al. (U.S. Patent Number 9,214,834) in view of Recker et al. (U.S. Patent Publication Number 2012/0262093) and in further view of Marty (U.S. Patent Publication Number 2003/0085693).
Regarding Claim 2:
Modified Okubo teaches the limitations of the preceding claim 1. Modified Okubo fails to teach a first selectable resistor.
However, Recker et al. discloses the output control circuit comprises a voltage control circuit configured to control an output voltage of power provided to the light source (see for example paragraphs 0041-0049 which teach a microcontroller capable of measuring and controlling power drawn from a power source); wherein the voltage control circuit comprises: a first selectable resistor and a second selectable resistor (see, for example, paragraphs 0041-0049 which discuss the use of programmable resistors); and wherein the output voltage for the voltage control circuit comprises a voltage across the second selectable resistor (see, for example, paragraphs 0041-0049). It would have been obvious to one of ordinary skill in the art 
However, Marty discloses a first selectable resistor and a second selectable resistor connected in series (Fig.’s 1-2, resistors 12a and 12b placed in series and their related discussion). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting system of Modified Okubo with resistors placed in series, since placing components in either a series or parallel configuration is well-known in the art, dependent upon a design choice falling within the skill of one having ordinary skill.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo et al. (U.S. Patent Publication Number 2012/0271477) in view of Laherty et al. (U.S. Patent Publication Number 2016/0036268) in view of DeJonge et al. (U.S. Patent Publication Number 2018/0027630) in further view of Lunn et al. (U.S. Patent Number 9,214,834) and in further view of Galloway et al. (U.S. Patent Number 6,300,878).
Regarding Claim 4:
Modified Okubo teaches the limitations of the preceding claim 3. While Modified Okubo teaches output current control, Modified Okubo fails to explicitly teach wherein the current control circuit comprises a constant current regulator configured to provide a controlled 
However, Galloway discloses wherein the current control circuit comprises a constant current regulator configured to provide a controlled current to the light source or a selectable resistor configured to provide a controlled current to the light source (Fig. 1, constant current regulator 105 to control an output current provided to lamp 110, and their related discussion; see, for example, Col. 3, lines 28-49). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Modified Okubo to incorporate a constant current regulator as taught within Galloway so as to provide a way to ensure a constant current level will be delivered to the load of the system, thereby allowing for a steady rate of current to be delivered to an LED for example, so as to avoid supplying too much current and risking burning up and failure of the LED, as well as providing too little current as to where it would not potentially light.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo et al. (U.S. Patent Publication Number 2012/0271477) in view of Laherty et al. (U.S. Patent Publication Number 2016/0036268) in view of DeJonge et al. (U.S. Patent Publication Number 2018/0027630) in view of Lunn et al. (U.S. Patent Number 9,214,834) and in further view of Mangiaracina et al. (U.S. Patent Publication Number 2008/0197790).
Regarding Claim 7:
Modified Okubo teaches the limitations of the preceding claim 1. While Modified Okubo teaches various light sources to provide emergency lighting in the case of a power outage or egress lighting for a threshold time period (emphasis added).
However, Mangiaracina et al. discloses wherein the battery pack is configured to provide power to the one or more lights sources to provide egress lighting (Fig. 1, UPS 36, LEDs 14, and their related discussion; see, for example, paragraphs 0007, 0017, and claim 13; While Mangiaracina discloses egress lighting, it fails to explicitly teach a “threshold time period”. However, Mangiaracina does teach utilizing egress lighting during an emergency event or power outage. As best understood, said “threshold time period” could be read under broadest reasonable interpretation as being the period of time in which the UPS delivers power to said egress lighting during such an event. In any instance, the Examiner believes providing power to a light source for a threshold time period would have been an obvious matter to one having ordinary skill in the art before the effective filing date of the claimed invention, so as to provide a way to ensure said light source, such as egress lighting, would receive power as needed, such as during an emergency event, and said power would be delivered for an appropriate duration of time). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Okubo to provide egress lighting for a time period, as taught within Mangiaracina, so as to provide in the least a limited level of lighting for use during an emergency event, which may be caused by or created by a loss of power, i.e. a power outage or failure, thereby allowing a way to illuminate an area to provide enough light to help evacuate a building, or distance .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo et al. (U.S. Patent Publication Number 2012/0271477) in view of Laherty et al. (U.S. Patent Publication Number 2016/0036268) in view of DeJonge et al. (U.S. Patent Publication Number 2018/0027630) in view of Lunn et al. (U.S. Patent Number 9,214,834) and in further view of Crenshaw (U.S. Patent Publication Number 2016/0273722).
Regarding Claim 9:
Modified Okubo teaches the limitations of the preceding claim 1. Modified Okubo, in further view of Laherty, discloses wherein the battery pack is further configured to receive power via a first Ethernet cable (Fig. 1, battery 15 receiving power via PoE switch 34 connected to PoE interface 11, and their related discussion). Modified Okubo fails to explicitly teach wherein the battery pack further comprises a power detection circuit configured to determine whether power is being provided over the first Ethernet cable.
However, Crenshaw discloses wherein the battery pack further comprises a power detection circuit configured to determine whether power is being provided over the first Ethernet cable (Fig. 4, the battery pack comprises a power loss monitor 475, acting as a power monitoring/detecting circuit, configured to determine whether power is being provided over the PoE cable through the PoE emergency battery pack; see, for example, paragraphs 0044-0045). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting system of Modified Okubo to incorporate a power detection circuit, as taught by Crenshaw, so as to provide a way to monitor and sense .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo et al. (U.S. Patent Publication Number 2012/0271477) in view of Laherty et al. (U.S. Patent Publication Number 2016/0036268) in view of Schoenberg et al. (U.S. Patent Publication Number 2008/0290729) in view of Lunn et al. (U.S. Patent Number 9,214,834) in further view of Recker et al. (U.S. Patent Publication Number 2012/0262093) and in further view of DeJonge et al. (U.S. Patent Publication Number 2018/0027630).
Regarding Claim 17:
Okubo et al. discloses a method for providing backup power from a battery pack apparatus to a first light source and a second light source (Fig.’s 1 and 4, battery/energy storage 135 for providing power to LED light sources 154 and 154’ via PoE Ethernet cables 122, and their related discussion), the light sources configured to receive power over one or more Ethernet cables (Fig.’s 1 and 4, LED light sources 154 and 154’ receiving power via PoE Ethernet cables 122, and their related discussion), the method, comprising: conditioning, via an output control circuit coupled to an output of the battery pack apparatus via a second Ethernet cable, power from an energy storage medium of the battery pack apparatus to generate a managed power (Fig.’s 1 and 4, battery/energy storage unit 135 capable of providing power via PoE Ethernet cables 122 to PILs 152 comprising controller 426 and LED lighting driver/controller 450 for managing the power delivered to the LED light sources 154 and 154’, and their related discussion; see, for example, paragraphs 0064-0071, 0092-0094, etc. which disclose the LED drivers 450 working in conjunction with controller 426 of the PILs 152 so as to control the voltage/power delivered to the LEDs 154/154’ so as to turn on, turn off, and otherwise control the LEDs; said PILs 152 connected via PoE Ethernet cables 122 to the battery 135 which may be implemented within PoE switch 120, as well as LED light sources 154 and 154’ as shown); and providing, via the output control circuit the managed power to the light source over one or more Ethernet cables coupled to the output control circuit and the light source (Fig.’s 1 and 4, PILs 152 comprising controller 426 and LED lighting driver/controller 450 for managing the power delivered to the LED light sources 154 and 154’ via Ethernet cables 122, and their related discussion; see, for example, paragraphs 0064-0071, 0092-0094, etc. which disclose the LED drivers 450 working in conjunction with controller 426 of the PILs 152 so as to control the voltage/power delivered to the LEDs 154/154’ so as to turn on, turn off, and otherwise control the LEDs). While Okubo goes on to teach a Power over Ethernet (PoE) switch (Fig. 1, PoE switch 120 and its related discussion; see, for example, paragraph 0064) as well as the capabilities of placing the battery pack in a variety of locations, in an attempt to expedite prosecution (emphasis added), Okubo fails to explicitly teach an input configured to receive a first cable to couple the battery pack apparatus to a Power over Ethernet (PoE) switch.
However, Laherty et al., which is similarly directed towards a lighting system and associated method, discloses an input of a battery pack apparatus coupled to a Power over Ethernet (PoE) switch (Fig. 1, battery 15 is coupled between LED drivers 16 and PoE switch 34, and their related discussion; battery 15 which is implemented within the light fixture 10(1) is shown as being coupled between the output control circuit, shown in the form of LED drivers 16, and PoE switch 34 apart of the lighting control system 30(1) for example). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Okubo to provide an input of a battery for coupling to a PoE switch, as taught within Laherty, so as to provide a way to facilitate and potentially enhance charging/recharging of the battery pack with power delivered via the PoE switch, and yet still be capable of providing said power via the battery pack to the light sources of the system in an instance, for example, in which power may be interrupted, such as during an emergency, power shortage, power failure, etc. Furthermore, the Examiner would like to note that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Okubo to place the battery pack between the PoE switch and output control circuit as claimed, since it has been held that rearranging parts of a prior art structure involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this instance, the rearrangement of the battery pack in relation to the PoE switch and output control circuit is believed to fall well within the range of one having ordinary skill. While the teachings of Modified Okubo clearly establish an instance in which a battery pack may be coupled to an output control circuit for delivering power to a light source via an Ethernet cable (Okubo: battery 135 connected to PILs 152 and LEDs 154 and 154’ via Ethernet cables 122), as well as placing said battery pack in a location in which it may be capable of receiving an input from a PoE switch (Laherty: teaching it is known for a battery 15 to be connected via a PoE interface with PoE switch 34), in an attempt to expedite prosecution, the teachings of Modified Okubo fail to explicitly disclose an input configured to receive a first Ethernet cable
However, Schoenberg et al. discloses a method for providing backup power from a battery pack apparatus (Fig. 9, switching circuit 21 comprising battery 27 and their related discussion) comprising: an input configured to receive a first Ethernet cable (Fig. 9, input Ethernet connector 5 for receiving a first input Ethernet cable 7A, and their related discussion; see, for example, paragraph 0055). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Okubo to show it is known for a device comprising a battery for outputting power to various loads to utilize an input capable of receiving an input Ethernet cable, as taught within Schoenberg, so as to facilitate the delivery of both data and power to the battery device. While Modified Okubo teaches a system in which the output control circuit is configured to control power to the one or more light sources (see, for example, Okubo paragraph 0092, Laherty paragraph 0043, etc.), Modified Okubo fails to teach wherein the output control circuit is configured to decrease the power to a first light of the one or more light sources during the power outage condition and increase the power to a second light of the one or more light sources during the power outage condition.
However, Lunn et al. a method comprising: a first light source and a second light source (Fig. 3, lighting load 214 and emergency lighting load 216, and their related discussion); an output control circuit (Fig. 3, emergency controller 202 and its related discussion), and wherein the managed power decreases power provided to the first light source and increases power to the second light source (Fig. 3, lighting load 214 seen as the first light, emergency lighting load 216 seen as the second light, emergency controller 202, and their related discussion; see, for example, Col. 9, line 65- Col. 11, line 17 which discloses the emergency controller 202 with power controller 302, responsive to a power outage, controlling relays 306 so as to decrease the power output to first lights 214 as well as adjusting the power delivered to emergency lighting 216 so as to change to full brightness). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Okubo to decrease power to a first light while increasing power to a second light, as taught within Lunn so as to provide a way to ensure enough power will be directed to a set of emergency lights so as to allow the emergency lights, which become a priority load during a potential emergency or outage, to continue operations in a desired manner for an extended period of time. Furthermore, while the teachings of Modified Okubo are clearly directed towards providing backup power in the event of a power outage, failure, etc., in an attempt to expedite prosecution, Modified Okubo fails to explicitly teach receiving, at an input of a battery pack apparatus, one or more signals indicative of a power outage.
However, Recker et al. discloses a method for providing backup power from a battery pack apparatus (lighting device comprising internal battery, and their related discussion; see, for example, paragraphs 0045-0046, 0096, etc. which disclose embodiments in which a power outage signal may be received by a power outage input device which indicates a power outage condition thereby activating emergency lighting), the method comprising: receiving, at an input of a battery pack apparatus, one or more signals indicative of a power outage (lighting device comprising internal battery, and their related discussion; see, for example, paragraphs 0045-0046, 0096, etc. which disclose embodiments in which a power outage signal may be received by a power outage input device which indicates a power outage condition thereby activating emergency lighting). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Okubo to receive signals indicative of a power outage, as taught by Recker, so as to further enhance the system of Modified Okubo to expressly receiving signals related to a power outage, as the system of Modified Okubo is intended to operate in an instance in which a power outage or failure has occurred and would therefore benefit from expressly receiving signals indicative of said power outage (some form of signaling and communication would be necessary and required within the system of Modified Okubo so as to differentiate and determine when such instances occur). While Modified Okubo discloses sensors for providing IP-LED controller server 110 with information used for determining illumination requirements (see, for example, paragraph 0072 of Okubo), Modified Okubo fails to explicitly teach determining, a load power consumption requirement by a feedback circuit.
However, DeJonge et al. discloses determining, a load power consumption requirement by a feedback circuit (Fig.’s 1-2, accessory module, such as module 214 configured to provide feedback information to panel control circuit 104 of the lighting panel 102, and their related discussion; see, for example, paragraph 0025 which discloses an accessory module located at an electrical load, i.e. a lighting device such as an LED, may communicate to the panel control circuit 104, indicating its power requirements, such as an amount of power needed); and controlling, via the output control circuit, an amount of power delivered from the energy storage medium to the light source based at least in part on the load power consumption requirement so that the operational life of the battery pack can exceed a minimum threshold time period during a power outage condition (Fig.’s 1-2, panel control circuit 104 of the light panel 102, and its related discussion; see, for example, paragraphs 0025, 0027, 0030, 0037, 0044, 0048, etc. which disclose the panel control circuit 104 receiving the required feedback information from an associated accessory module, and in response controlling the operation of the power supplies, including battery bank feed 133, so as to provide the necessary power even in instances in which there has been a power failure, or in an emergency situation in general; i.e. the panel control circuit 104, based on the received feedback information indicating a power requirement of an attached load, such as an LED, is configured to provide operational power from the battery bank associated with the battery bank feed 133 in a manner such that the battery bank will be capable of use during an emergency situation, such as a power failure or outage). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting system of Modified Okubo to provide a feedback circuit for determining a load power consumption requirement, as taught by DeJonge, in order to gain the advantage of tailoring the power requirements according to loads to prevent overcharging/undercharging and damaging the loads.
Claims 21, 23, 25-26, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo et al. (U.S. Patent Publication Number 2012/0271477) in view of DeJonge et al. (U.S. Patent Publication Number 2018/0027630) and in further view of Lunn et al. (U.S. Patent Number 9,214,834).
Regarding Claim 21:
Okubo et al. discloses a lighting system (Fig.’s 1 and 4, LED light sources 154 and 154’ and their related discussion), comprising: a first light source and a second light source configured to receive power over one or more Ethernet cables (Fig.’s 1 and 4, LED light sources 154 and 154’ receiving power via PoE Ethernet cables 122, and their related discussion; see, for example, paragraphs 0064-0071 which disclose the LED arrays receiving power and data via PoE Ethernet cables 122); a battery pack comprising an energy storage medium, the battery pack configured to provide power to the first and second light sources over the one or more Ethernet cables (Fig.’s 1 and 4, battery/energy storage 135 and its related discussion; see, for example, paragraphs 0065, 0081, etc. which disclose the rechargeable battery 135 may supply power when available power is insufficient, such as during a power shortage, power failure, during emergencies, etc.; said power being delivered via the battery 135 to the LED light sources 154 and 154’ via the PoE Ethernet cables 122); and an output control circuit coupled between the battery pack and the first and second light sources via the one or more Ethernet cables, the output control circuit configured to manage delivery of power from the battery pack to the first and second light sources (Fig.’s 1 and 4, PILs 152 comprising controller 426 and LED lighting driver/controller 450 connected between the LED light sources 154 and 154’ and the battery/energy storage 135, and their related discussion; see, for example, paragraphs 0068, 0092-0094, etc. which disclose the LED drivers 450 working in conjunction with controller 426 of the PILs 152 so as to control the voltage/power delivered to the LEDs 154/154’ so as to turn on, turn off, and otherwise control the LEDs; said PILs 152 connected via PoE Ethernet cables 122 to the battery 135 which may be implemented within PoE switch 120, as well as LED light sources 154 and 154’ as shown), and a Power over Ethernet (PoE) switch providing (Fig. 1, PoE switch 120 and its related discussion; see, for example, paragraph 0064). While Okubo discloses sensors for providing IP-LED controller server 110 with information used for determining illumination requirements (see, for example, paragraph 0072 of Okubo), Okubo fails to explicitly teach a feedback circuit.
However, DeJonge et al. discloses wherein an output control circuit including a feedback circuit, wherein the feedback circuit is configured to determine a load power consumption requirement for the first and second light sources (Fig.’s 1-2, accessory module, such as module 214 configured to provide feedback information to panel control circuit 104 of the lighting panel 102, and their related discussion; see, for example, paragraph 0025 which discloses an accessory module located at an electrical load, i.e. a lighting device such as an LED, may communicate to the panel control circuit 104, indicating its power requirements, such as an amount of power needed) and to control power delivered by the battery pack based at least in part on the load power consumption requirement so that the operational life of the battery pack can exceed a minimum threshold time period during a power outage condition (Fig.’s 1-2, panel control circuit 104 of the light panel 102, and its related discussion; see, for example, paragraphs 0025, 0027, 0030, 0037, 0044, 0048, etc. which disclose the panel control circuit 104 receiving the required feedback information from an associated accessory module, and in response controlling the operation of the power supplies, including battery bank feed 133, so as to provide the necessary power even in instances in which there has been a power failure, or in an emergency situation in general; i.e. the panel control circuit 104, based on the received feedback information indicating a power requirement of an attached load, such as an LED, is configured to provide operational power from the battery bank associated with the battery bank feed 133 in a manner such that the battery bank will be capable of use during an emergency situation, such as a power failure or outage). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting system of Modified Okubo to provide a feedback circuit, as taught by DeJonge, in order to gain the advantage of tailoring the power requirements according to loads to prevent overcharging/undercharging and damaging the loads. While Modified Okubo teaches a system in which the output control circuit is configured to control power to the one or more light sources (see, for example, Okubo paragraph 0092, Laherty paragraph 0043, etc.), Modified Okubo fails to teach wherein the output control circuit is configured to decrease the power to a first light of the one or more light sources during the power outage condition and increase the power to a second light of the one or more light sources during the power outage condition.
However, Lunn et al. discloses a lighting system, comprising: a first light source and second light source (Fig. 3, lighting load 214 and emergency lighting load 216, and their related discussion); an output control circuit (Fig. 3, emergency controller 202 and its related discussion), and to decrease the power provided to the first light source and increase the power provided to the second light source (Fig. 3, lighting load 214 seen as the first light, emergency lighting load 216 seen as the second light, emergency controller 202, and their related discussion; see, for example, Col. 9, line 65- Col. 11, line 17 which discloses the emergency controller 202 with power controller 302, responsive to a power outage, controlling relays 306 so as to decrease the power output to first lights 214 as well as adjusting the power delivered to emergency lighting 216 so as to change to full brightness). It 
Regarding Claim 23:
Modified Okubo teaches the limitations of the preceding claim 21. Modified Okubo, in further view of DeJonge, discloses wherein the output control circuit comprises a current control circuit configured to control an output current provided to the first and second light source (Fig.’s 1-2, load regulation circuit 230 of accessory module 214, and its related discussion; see, for example, paragraph 0058 which discloses the load regulation circuit 230 is configured to adjust the magnitude of a load current conducted through the load, i.e. LED 150).
Regarding Claim 25:
Modified Okubo teaches the limitations of the preceding claim 21. Modified Okubo, in further view of Okubo, discloses wherein the output control circuit comprises a microcontroller configured to control delivery of power to the first and second light source (Fig.’s 1 and 4, controller 426 with LED lighting driver/controller 450, and their related discussion; see, for example, paragraph 0092); and wherein the microcontroller is configured to control delivery of (Fig.’s 1 and 4, controller 426 with LED lighting driver/controller 450 capable of controlling LED lighting 154 to turn on or off, as well as to separately control LED lighting 154’, for example, as shown via the individual control lines from the LED lighting driver/controller 450 to the various LED sources, and their related discussion; see, for example, paragraphs 0090-0094).
Regarding Claim 26:
Modified Okubo teaches the limitations of the preceding claim 21. Modified Okubo, in further view of Okubo, discloses wherein at least one of the light source comprises an emergency light source (Fig.’s 1 and 4, LED lighting 154 and 154’, and their related discussion; see, for example, paragraphs 0065, 0081, etc. which disclose the rechargeable battery 135 may supply power when available power is insufficient, such as during a power shortage, power failure, during emergencies, etc.; see also Laherty: paragraphs 0027-0028 which disclose an instance in which power is interrupted and the battery is used to supply power to the LED light emitters).
Regarding Claim 29:
Modified Okubo teaches the limitations of the preceding claim 21. Modified Okubo, in further view of Okubo, discloses a powered device configured to provide power to at least one of the light sources (Fig.’s 1 and 4, PoE switch 120 powered by line 130 and for providing power to LED lighting 154 and 154’, and their related discussion), wherein the powered device is further configured to receive one or more control signals from a local control device (Fig. 1, IP-LED control server 110 and its related discussion; see, for example, paragraphs 0067-0069 which discloses the control server in proximity to the PoE switch 120).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo et al. (U.S. Patent Publication Number 2012/0271477) in view of DeJonge et al. (U.S. Patent Publication Number 2018/0027630) in view of Lunn et al. (U.S. Patent Number 9,214,834) in view of Recker et al. (U.S. Patent Publication Number 2012/0262093) and in further view of Marty (U.S. Patent Publication Number 2003/0085693).
Regarding Claim 22:
Modified Okubo teaches the limitations of the preceding claim 21. Modified Okubo fails to teach a first selectable resistor.
However, Recker et al. discloses the output control circuit comprises a voltage control circuit configured to control an output voltage of power provided to the first and second light source (see for example paragraphs 0041-0049 which teach a microcontroller capable of measuring and controlling power drawn from a power source); wherein the voltage control circuit comprises: a first selectable resistor and a second selectable resistor (see, for example, paragraphs 0041-0049 which discuss the use of programmable resistors); and wherein the output voltage for the voltage control circuit comprises a voltage across the second selectable resistor (see, for example, paragraphs 0041-0049). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting system of Modified Okubo with a programmable, or selectable, resistor as taught by Recker, so as to provide a way to control the amount of voltage sourced from the battery. 
However, Marty discloses a first selectable resistor and a second selectable resistor connected in series (Fig.’s 1-2, resistors 12a and 12b placed in series and their related discussion). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting system of Modified Okubo with resistors placed in series, since placing components in either a series or parallel configuration is well-known in the art, dependent upon a design choice falling within the skill of one having ordinary skill.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo et al. (U.S. Patent Publication Number 2012/0271477) in view of DeJonge et al. (U.S. Patent Publication Number 2018/0027630) in view of Lunn et al. (U.S. Patent Number 9,214,834) and in further view of Galloway et al. (U.S. Patent Number 6,300,878).
Regarding Claim 24:
Modified Okubo teaches the limitations of the preceding claim 23. While Modified Okubo teaches output current control, Modified Okubo fails to explicitly teach wherein the current control circuit comprises a constant current regulator configured to provide a controlled current to the light source or a selectable resistor configured to provide a controlled current to the light source.
However, Galloway discloses wherein the current control circuit comprises a constant current regulator configured to provide a controlled current to the first and second light source (Fig. 1, constant current regulator 105 to control an output current provided to lamp 110, and their related discussion; see, for example, Col. 3, lines 28-49). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Modified Okubo to incorporate a constant current regulator as taught within Galloway so as to provide a way to ensure a constant current level will be delivered to the load of the system, thereby allowing for a steady rate of current to be delivered to an LED for example, so as to avoid supplying too much current and risking burning up and failure of the LED, as well as providing too little current as to where it would not potentially light.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo et al. (U.S. Patent Publication Number 2012/0271477) in view of DeJonge et al. (U.S. Patent Publication Number 2018/0027630) in view of Lunn et al. (U.S. Patent Number 9,214,834) and in further view of Mangiaracina et al. (U.S. Patent Publication Number 2008/0197790).
Regarding Claim 27:
Modified Okubo teaches the limitations of the preceding claim 21. While Modified Okubo teaches various light sources to provide emergency lighting in the case of a power outage or failure, in an attempt to expedite prosecution, Modified Okubo fails to explicitly teach wherein the battery pack is configured to provide power to the one or more light sources to provide egress lighting for a threshold time period (emphasis added).
However, Mangiaracina et al. discloses wherein the battery pack is configured to provide power to the first and second light sources to provide egress lighting (Fig. 1, UPS 36, LEDs 14, and their related discussion; see, for example, paragraphs 0007, 0017, and claim 13; While Mangiaracina discloses egress lighting, it fails to explicitly teach a “threshold time period”. However, Mangiaracina does teach utilizing egress lighting during an emergency event or power outage. As best understood, said “threshold time period” could be read under broadest reasonable interpretation as being the period of time in which the UPS delivers power to said egress lighting during such an event. In any instance, the Examiner believes providing power to a light source for a threshold time period would have been an obvious matter to one having ordinary skill in the art before the effective filing date of the claimed invention, so as to provide a way to ensure said light source, such as egress lighting, would receive power as needed, such as during an emergency event, and said power would be delivered for an appropriate duration of time). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Okubo to provide egress lighting for a time period, as taught within Mangiaracina, so as to provide in the least a limited level of lighting for use during an emergency event, which may be caused by or created by a loss of power, i.e. a power outage or failure, thereby allowing a way to illuminate an area to provide enough light to help evacuate a building, or distance oneself from said emergency.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo et al. (U.S. Patent Publication Number 2012/0271477) in view of DeJonge et al. (U.S. Patent Publication Number 2018/0027630) in view of Lunn et al. (U.S. Patent Number 9,214,834) in view of Schoenberg et al. (U.S. Patent Publication Number 2008/0290729) and in further view of Crenshaw (U.S. Patent Publication Number 2016/0273722).
Regarding Claim 28:
Modified Okubo teaches the limitations of the preceding claim 21. While the teachings of Modified Okubo clearly establish an instance in which a battery pack may be coupled to an output control circuit for delivering power to a light source via an Ethernet cable (Okubo: battery 135 connected to PILs 152 and LEDs 154 and 154’ via Ethernet cables 122), in an attempt to expedite prosecution, the teachings of Modified Okubo fail to explicitly disclose wherein the battery pack is further configured to receive power via a first Ethernet cable (emphasis added).
However, Schoenberg et al. discloses wherein the battery pack is further configured to receive power via a first Ethernet cable (Fig. 9, input Ethernet connector 5 for receiving a first input Ethernet cable 7A associated with switching circuit 21 comprising battery 27 seen as the battery pack, and their related discussion; see, for example, paragraph 0055). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Okubo to show it is known for a device comprising a battery for outputting power to various loads to utilize an input capable of receiving an input Ethernet cable, as taught within Schoenberg, so as to facilitate the delivery of both data and power to the battery device. Finally, while the teachings of Modified Okubo are clearly directed towards providing backup power in the event of a power outage, failure, etc., in an attempt to expedite prosecution, Modified Okubo fails to explicitly teach receiving, at an input of a battery pack apparatus, one or more signals indicative of a power outage. 
However, Crenshaw discloses wherein the battery pack further comprises a power detection circuit configured to determine whether power is being provided over the first Ethernet cable (Fig. 4, the battery pack comprises a power loss monitor 475, acting as a power monitoring/detecting circuit, configured to determine whether power is being provided over the PoE cable through the PoE emergency battery pack; see, for example, paragraphs 0044-0045). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting system of Modified Okubo to incorporate a power detection circuit, as taught by Crenshaw, so as to provide a way to monitor and sense the power being provided to said battery pack for instances in which there may be a power outage, failure, etc. which will inhibit the overall workings of the system.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo et al. (U.S. Patent Publication Number 2012/0271477) in view of DeJonge et al. (U.S. Patent Publication Number 2018/0027630) in view of Lunn et al. (U.S. Patent Number 9,214,834) and in further view of Laherty et al. (U.S. Patent Publication Number 2016/0036268).
Regarding Claim 30:
Modified Okubo teaches the limitations of the preceding claim 21. While Modified Okubo, in further view of Okubo, goes on to teach a Power over Ethernet (PoE) switch (Fig. 1, PoE switch 120 and its related discussion; see, for example, paragraph 0064) as well as the in an attempt to expedite prosecution (emphasis added), Modified Okubo fails to explicitly teach wherein the battery pack is coupled between the output control circuit and a Power over Ethernet (PoE) switch.
However, Laherty et al., which is similarly directed towards a lighting system, discloses wherein the battery pack is coupled between the output control circuit and a Power over Ethernet (PoE) switch (Fig. 1, battery 15 is coupled between LED drivers 16 and PoE switch 34, and their related discussion; battery 15 which is implemented within the light fixture 10(1) is shown as being coupled between the output control circuit, shown in the form of LED drivers 16, and PoE switch 34 apart of the lighting control system 30(1) for example). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Okubo to place a battery between a PoE switch and an output control circuit, as taught within Laherty, so as to provide a way to facilitate and potentially enhance charging/recharging of the battery pack with power delivered via the PoE switch, and yet still be capable of providing said power via the battery pack to the light sources of the system in an instance, for example, in which power may be interrupted, such as during an emergency, power shortage, power failure, etc. Furthermore, the Examiner would like to note that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Okubo to place the battery pack between the PoE switch and output control circuit as claimed, since it has been held that rearranging parts of a prior art structure involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this instance, the rearrangement of the battery pack in relation to the PoE switch and output control circuit is believed to fall well within the range of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705.  The examiner can normally be reached on 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836